Citation Nr: 9915022	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-11 423A	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office 
(RO) 
in New York, New York


THE ISSUE

Whether the assignment of a noncompensable rating for 
bilateral hearing loss was proper?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1958 to May 1961.  
In an August 1997 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The RO also granted service 
connection for tinnitus and assigned a 10 percent rating for 
that disorder.  The veteran appealed for a higher rating for 
bilateral defective hearing.

In June 1998, the RO denied service connection for bilateral 
trench foot, arthritis of the hips, and a skin disorder of 
the hands.  There is no record of the veteran having filed a 
notice of disagreement as to these issues.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by an 
average puretone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz of 39 decibels in the right ear and 43 decibels in the 
left ear, with speech discrimination ability of 96 percent in 
the right ear and 94 percent in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.85, Diagnostic Code 
6100 (1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that he should be entitled 
to a compensable rating for his service-connected bilateral 
hearing loss.  

The veteran was afforded a VA audiological examination in May 
1997.  The veteran reported a history of hearing loss during 
service.  The test results showed an average puretone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 38 
decibels in the right ear and 43 decibels in the left ear.  
Speech discrimination ability was 96 percent in the right ear 
and 94 percent in the left ear.  The examiner indicated that 
the test results revealed mild to moderately severe 
sensorineural hearing loss in the right ear with good speech 
discrimination and mild to severe sensorineural hearing loss 
in the left ear with good speech discrimination.  

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for bilateral hearing loss is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.   

Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes 11 acuity levels 
designed from Level I for essentially normal auditory acuity 
and Level XI for profound deafness.  38 C.F.R. § 4.85, Part 
4, Diagnostic Codes 6100-6110.

The VA audiological examination of May 1997 showed an average 
puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 
39 decibels in the right ear and 43 decibels in the left ear.  
Speech discrimination ability was 96 percent in the right ear 
and 94 percent in the left ear.  This corresponds to Level I 
hearing acuity as set forth in the rating schedule, 
warranting no more than a non-compensable evaluation for 
bilateral defective hearing under Diagnostic Code 6100.  The 
non-compensable rating assigned by the RO for bilateral 
defective hearing reflects the most disabling this condition 
has been since the veteran filed his claim for service 
connection, which is the beginning of the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

